NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADRIANA LOPEZ ROJAS,                            No.    19-70246

                Petitioner,                     Agency No. A215-778-922

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                           On Petition for Review of an
                          Order of the Immigration Judge

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Adriana Lopez Rojas, a native and citizen of Mexico, petitions for review of

an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that she

did not have a reasonable fear of persecution or torture in Mexico and is thus not

entitled to relief from a reinstated removal order. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016). We deny the petition

for review.

      Rojas fears harm from her brother in Mexico. Substantial evidence supports

the IJ’s determination that Rojas failed to demonstrate a reasonable possibility of

persecution in Mexico on account of a protected ground. See INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide some evidence of

[motive], direct or circumstantial”) (emphasis in original).

      Rojas also fears harm from the individuals who smuggled her into the

United States from Mexico. Substantial evidence supports the IJ’s determination

that Rojas failed to demonstrate a reasonable possibility of future persecution in

Mexico. See Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir. 2003) (concluding

future fear not objectively reasonable under circumstances of the case).

      In her opening brief, Rojas fails to challenge the IJ’s denial of her claim for

relief under the Convention Against Torture. See Corro-Barragan v. Holder, 718

F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief

resulted in waiver). Thus, it is waived.

      PETITION FOR REVIEW DENIED.




                                           2                                     19-70246